Case 7:20-mj-00496 Document 1 Filed on 02/22/20 in TXSD Page 1 of 2

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT
for the FEB a 4 2020

Southern District of Texas

Riot an 2 Mintrint Cour
Southem District of iexas
FILED

 

David J. Bradley, Clerk

 

 

 

 

United States of America ) he A
Vv. -
, Case No Ak - 20-0496
Kevin Mohammed TAPIA-MARTINEZ ,
DOB: 1997 )
Citizenship: Mexico
)
Defendant(s).
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of February 21, 2020 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
31 USC § 5332 Knowingly and intentionally conceals over $10,000.00, that is, approximately .

$214,000.00 in United States Currency, on the person of such individual or in
any conveyance, article of luggage, merchandise or other container, and
transports or transfers or attempts to transport or transfer said currency from
a place within the United States to a place outside the United States, that is,
the United Mexican States, with the intent to evade a currency reporting
requirement.

This criminal complaint is based on these facts:

See Attachment "A"

& Continued on the attached sheet.

/s/ Jorge Rodriguez

 

Complainant's signature
Submitted by reliable electronic means, sworn

to and attested to telephonically per Fed. R. Jorge Rodriguez, HS! Task Force Officer
Cr. 4.1, and probable cause found on: Printed name and title

 

Date: 0/22/2020, 3:52 p.m. | LE. gs Ont ;

Judge's signature

City and state: McAllen, Texas U.S. Magistrate Judge Peter Ormsby
Printed name and title
 

Case 7:20-mj-00496 Document 1 Filed on 02/22/20 in TXSD Page 2 of 2

Attachment “A”

_ I, Jorge Rodriguez, am a Task Force Officer of the United States Homeland Security Investigations

(HSI) and have knowledge of the following facts. The facts related in this attachment do not reflect
the totality of information known to me or other agents/officers, merely the amount needed to
establish probable cause. I do not rely upon facts not set forth herein in reaching my conclusion
that a complaint should be issued, nor do I request that this Court rely upon any facts not set forth
herein in reviewing this attachment in support of the complaint.

1.

a

On February 21, 2020, Homeland Security Investigations in McAllen, Texas, (HSI McAllen)
received a request for investigative assistance ‘from the U.S. Customs and Border Protection
(CBP) Office of Field Operations at the Anzalduas Port of Entry (POE) in Mission, Texas.
CBP Officers (CBPOs) detained Kevin Mohammed TAPIA-MARTINEZ (hereafter TAPIA),
a citizen of Mexico, while attempting to exit the United States into Mexico with approximately
$214,000.00 in US currency concealed within aftermarket constructed concealed
compartments in the vehicle he was driving. .

During primary outbound inspection, CBPOs obtained a negative oral declaration for drugs,
weapons and currency over $10,000.00 from TAPIA: TAPIA claimed to be traveling from
McAllen, Texas to Reynosa, Tamaulipas, Mexico. CBPOs referred TAPIA to secondary
inspection for an intensive examination.

During secondary inspection and a physical search of the vehicle, a CBPO discovered US
currency hidden in a non-factory manufacturéd compartments located in the rear wheel area
and the front frame rails. The stacks of currency were counted, with an amount of
approximately $214,000.00. .

HSI Special Agents responded to the Anzalduas POE to assist in the investigation. HSI Special
Agents and Task Force Officers interviewed TAPIA, who admitted to smuggling bulk cash in
excess of $10,000 dollars in US currency. TAPIA stated he knew the reporting requirements
on monies over $10,000 dollars.
